DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments of 10/05/2021 does not place the Application in condition for allowance.
Claims 11-16, 18-26 and 28-30 are currently pending.   

Status of the Rejections
The rejections of claims 11-16, 18-26 and 28-30 from the Office Action mailed on 04/08/2021 are maintained.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11-16, 18-26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 2012/0088150 A1).  Supporting evidence is provided by “Polyamideimide Properties” as provided by “Polymer Properties Database” (accessed from https://polymerdatabase.com/polymer%20classes/Polyamideimide%20type.html). 

mixing a composition for use in directly coated anodes (negative electrode) (the negative active material slurry/composition is directly coated on the current collector to form the negative electrode) ([0028], [0044], see also example 1), the composition comprising: 
a silicon-dominated anode active material (Si-based active material) ([0008], [0020], [0047] and [0049]); 
polyamide-imide (PAI) based binder (see Abstract, [0019], [0028], [0040-0041], [0049-0050], and example 1), which reads on instant claimed carbon-based binder (see instant claim 13 that discloses PAI is a carbon based binder); and
a conductive material such as carbon black ([0051]) which reads on instant claimed carbon-based additive.
Hwang in an exemplary embodiment discloses that the composition is configured for a pyrolysis at a temperature of 750-780 oC (see Abstract, [0007], [0019], and example 1). The pyrolysis temperature of 750-780 oC (see Abstract, [0007], [0019], and example 1) as disclosed by Hwang is within the temperature (500-800 oC) specified in the instant application ([0039]), and therefore such temperature is sufficient to conduct low-temperature pyrolysis as in the case of the instant application. 
However, Huang does not explicitly disclose that the low-temperature pyrolysis is conducted at a temperature greater than 500 oC and less than 600 oC.
oC and less than 600 oC gives new or unexpected results.  Instant application explicitly discloses that the low-temperature pyrolysis can be conducted at 500-800 oC ([0039] of instant application), and further discloses that the pyrolysis is conducted at 550°C (Paragraph [0047] of instant application).  However, instant application fails to provide sufficient number of examples above, below and within the claimed range of temperature to show that claimed temperature (500-600 oC) is critical.
It is noted that differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (MPEP §2144.05 II (A)). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.) (MPEP §2144.05 II (A)).
Therefore, in absence of evidence indicating claimed temperature is critical, it would have been obvious to one skilled in the art at the time of the invention to have determined the optimum temperature of the low-temperature pyrolysis of Huang by routine experimentation such that the anode can be formed. 
Hwang further discloses that Si-based anode active material includes Si ([0047]).  Hwang in an exemplary embodiment discloses that the active slurry for the anode electrode contains 
Alternatively, “differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical” (MPEP §2144.05 II A).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 12, Hwang further discloses that forming an anode of a lithium ion battery using a direct coating process of the composition (the negative active material slurry/composition is directly coated on the current collector to form the negative electrode) ([0028], [0044], see also example 1).
Regarding claim 13, Hwang further discloses that the carbon-based binder comprises polyamide-imide (PAI) (see Abstract, [0019], [0028], [0040-0041], [0049-0050], and example 1).
Regarding claim 14, it is noted that there is no material difference between the composition of Hwang and that of the instant claim (see rejection of claim 11), and therefore, an onset of the low-temperature pyrolysis must occur below 500oC as in case of the instant application. A chemical composition and its properties are inseparable. Therefore, if the prior art (decomposition of the binder) applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Further note that polyamide-imide (PAI) binder loses its stability or stiffness at a temperature of 370oC as evidenced by “Polymer Properties Database”. 
Regarding claim 15, it is noted that there is no material difference between the composition of Hwang and that of the instant claim (see rejection of claim 11), and therefore, carbonization must occur at less than 600oC as in case of the instant application.
Regarding claim 16, Hwang further discloses that Si-based anode active material includes Si ([0047]).  Hwang in an exemplary embodiment discloses that the active slurry for the anode electrode contains 94% Si-based active material (see example 1), which is more than what is disclosed in the instant application ([0047]) and is further treated in a pyrolysis temperature of 750C (see Abstract, [0007], [0019]) which is within the temperature range disclosed in the instant application ([0039] of instant application). Therefore, the anode active material must implicitly yield silicon constituting at least 97% of weight (if not more) of the formed anode. If different results are achieved, it must be due to some other limitations that are not currently claimed. 
Alternatively, “differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical” (MPEP §2144.05 II A).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
oC (see Abstract, [0007], [0019], and example 1), which within the temperature (500-800 oC) specified in the instant application ([0039]).  Therefore, the carbon-based binder (polyamide-imide or PAN) of Hwang must inherently or implicitly yields carbon constituting 4-5% of weight of the formed anode (see [0016]).
Regarding claim 21, Hwang discloses a method for forming an electrode for lithium secondary battery (see Abstract) ([0043-0052]) comprising:
mixing a composition for use in directly coated anodes (negative electrode) (the negative active material slurry/composition is directly coated on the current collector to form the negative electrode) ([0028], [0044], see also example 1), the composition comprising: 
a silicon-dominated anode active material (Si-based active material) ([0008], [0020], [0047] and [0049]); 
polyamide-imide (PAI) based binder (see Abstract, [0019], [0028], [0040-0041], [0049-0050], and example 1), which reads on instant claimed carbon-based binder (see instant claim 13 that discloses PAI is a carbon based binder); 
a conductive material such as carbon black ([0051]) which reads on instant claimed carbon-based additive, and
subjecting the composition to temperatures at 750-780 oC (see Abstract, [0007], [0019], and example 1)
Hwang further discloses that the composition is configured for a pyrolysis at a temperature of 750-780 oC (see Abstract, [0007], [0019], and example 1), and therefore the binder must be configured to decompose at a temperature higher than 500 oC.
Hwang further discloses that the carbon-based binder is polyamide-imide (PAI) (see Abstract, [0019], [0028], [0040-0041], [0049-0050], and example 1) as in the case of the instant application (see instant claim 23), and therefore, the binder must be capable of decomposing at a temperature of 500 oC and higher. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
Also note that polyamide-imide (PAI) binder loses its stability or stiffness at a temperature of 370oC as evidenced by “Polymer Properties Database”.
Hwang in an exemplary embodiment discloses that the composition is configured for a pyrolysis or decomposition at a temperature of 750-780 oC (see Abstract, [0007], [0019], and example 1). The pyrolysis or decomposition temperature of 750-780 oC (see Abstract, [0007], [0019], and example 1) as disclosed by Hwang is within the temperature (500-800 oC) specified in the instant application ([0039]), and therefore such temperature is sufficient to conduct low-temperature pyrolysis or decomposition as in the case of the instant application. 
However, Huang does not explicitly disclose that the low-temperature pyrolysis or decomposition is conducted at a temperature greater than 500 oC and less than 600 oC.
oC and less than 600 oC gives new or unexpected results.  Instant application explicitly discloses that the low-temperature pyrolysis can be conducted at 500-800 oC ([0039] of instant application), and further discloses that the pyrolysis is conducted at 550°C (Paragraph [0047] of instant application).  However, instant application fails to provide sufficient number of examples above, below and within the claimed range of temperature to show that claimed temperature (500-600 oC) is critical.
It is noted that differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (MPEP §2144.05 II (A)). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.) (MPEP §2144.05 II (A)).
Therefore, in absence of evidence indicating claimed temperature is critical, it would have been obvious to one skilled in the art at the time of the invention to have determined the optimum temperature of the low-temperature pyrolysis or decomposition of Huang by routine experimentation such that the anode can be formed. 
Hwang further discloses that Si-based anode active material includes Si ([0047]).  Hwang in an exemplary embodiment discloses that the active slurry for the anode electrode contains 
Alternatively, “differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical” (MPEP §2144.05 II A).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 22, Hwang further discloses that forming an anode of a lithium ion battery using a direct coating process of the composition (the negative active material slurry/composition is directly coated on the current collector to form the negative electrode) ([0028], [0044], see also example 1).
Regarding claim 23, Hwang further discloses that the carbon-based binder comprises polyamide-imide (PAI) (see Abstract, [0019], [0028], [0040-0041], [0049-0050], and example 1).
Regarding claim 24, it is noted that there is no material difference between the composition of Hwang and that of the instant claim (see rejection of claim 11), and therefore, an onset of the decomposition of the binder must occur below 500oC as in case of the instant application. A chemical composition and its properties are inseparable. Therefore, if the prior art In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Further note that polyamide-imide (PAI) binder loses its stability or stiffness at a temperature of 370oC as evidenced by “Polymer Properties Database”. 
Regarding claim 25, it is noted that there is no material difference between the composition of Hwang and that of the instant claim (see rejection of claim 11), and therefore, the decomposition must produce carbonization below 600oC as in case of the instant application.
Regarding claim 26, Hwang further discloses that Si-based anode active material includes Si ([0047]).  Hwang in an exemplary embodiment discloses that the active slurry for the anode electrode contains 94% Si-based active material (see example 1), which is more than what is disclosed in the instant application ([0047]) and is further treated at a temperature of 750C (see Abstract, [0007], [0019]), which is within the temperature range disclosed in the instant application ([0039] of instant application).  Therefore, the anode active material must implicitly yield silicon constituting at least 97% of weight (if not more) of the formed anode. If different results are achieved, it must be due to some other limitations that are not currently claimed.
Alternatively, “differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical” (MPEP §2144.05 II A).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 28, Hwang further discloses that the carbon-based binder (polyamide-imide or PAI) is used in an amount of 4 to 7 wt% ([0016]), and in an specific example uses 6 oC (see Abstract, [0007], [0019], and example 1), which within the temperature (500-800 oC) specified in the instant application ([0039]).  Therefore, the carbon-based binder (polyamide-imide or PAN) of Hwang must inherently or implicitly yields carbon constituting 4-5% of weight of the formed anode (see [0016]).

Claims 19-20 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over by Hwang et al. (US 2012/0088150 A1) as applied to claims 11 and 21 above, and further in view of Chu et al. (US 2012/0009483 A1).
Regarding claims 19-20 and 29-30, Applicant is directed above for complete discussion of Hwang with respect to claims 11 and 21, which is incorporated herein. Hwang further discloses that carbon-based additive includes carbon black ([0051]).  However, Hwang does not explicitly disclose that (i) the carbon-based additive yields carbon constituting between 2% and 6% of weight of the formed anode and (ii) the additive is Super-P.
Chu is directed to a method of forming a negative electrode for lithium battery (see Abstract), similar to Hwang, wherein the composition comprises silicon dominated anode active material ([0068] and [0124-0132] and [0164]), a carbon-based binder such as polyamide-imide ([0128]) and carbon-based additive such as carbon black ([0131]).  Chu further discloses that the amount of the carbon black (Super-P) is 3 wt% ([0164]).  
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have used the Super-P additive with an amount of 3 wt% as taught by Chu as the carbon black additive in the forming the composition of Hwang in order to allow for a negative electrode for a .

Response to Arguments
Applicant's arguments with respect to claims 11-30 have been considered but they are not persuasive.
On pages 5 and 6 of Remarks as filed on 10/05/2021, Applicant argues that instant specification discloses that claimed temperature range is critical because performance suffers due to having higher carbonization/pyrolysis temperature (602C or above) because there is risk of NixSi or CuxSi formation that may destroy the current collector.  Applicant further cites paragraph [0046] and [0035] of instant specification to show the criticality of the claimed range.
The examiner respectfully.  Paragraph [0046] of instant application only discloses that there is risk of NixSi or CuxSi formation at higher temperature that may destroy the current collector.  However, instant application fails to disclose what that specific high temperature is at which NixSi or CuxSi would form that may destroy the current collector.  Instant application explicitly discloses that the low-temperature pyrolysis can be conducted at 500-800 oC ([0039] of instant application).  Paragraph [0035] of instant application only discloses that PAI is preferred over PI because of the lower temperature at which weight loss change of PAI occurs.  Huang also discloses that the binder is PAI (see rejection above). 
 Also note that instant application fails to provide sufficient number of examples above, below and within the claimed range of temperature to show that claimed temperature (500-600 oC) is critical.  Therefore, in absence of evidence indicating claimed temperature is critical, it would have been obvious to one skilled in the art at the time of the invention to have determined the optimum temperature of the low-temperature pyrolysis or decomposition of Huang by routine experimentation such that the anode can be formed. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2009/0136845 A1 to Choi et al. discloses an anode for a lithium battery comprising silicon, additive and binder ([0066], [0146] and [0149]).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence/Contact Information


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GOLAM MOWLA/Primary Examiner, Art Unit 1721